In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00022-CR



            TOMMY THOMPSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 30837




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Court reporter Helen Wooten recorded the trial court proceedings in cause number 06-13-

00022-CR, styled Tommy Thompson v. The State of Texas, trial court cause number 30837, in the

3rd Judicial District Court of Anderson County, Texas. The reporter’s record was originally due

in this case April 11, 2013. Wooten’s late-filed request for an extension of time was granted,

extending the filing deadline to June 10. We have received neither the record nor a properly

filed and supported request for additional time.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        Therefore, we hereby order Helen Wooten to file the reporter’s record in cause number

06-13-00022-CR, styled Tommy Thompson v. The State of Texas, trial court cause number

30837, to be received by this Court no later than Friday, August 16, 2013.

        If the record is not received by August 16, we warn Wooten that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.

        IT IS SO ORDERED.

                                              BY THE COURT

Date: July 18, 2013


                                                   2